Citation Nr: 0827482	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for depression on a 
secondary basis.

Entitlement to service connection for a sleep disorder on a 
secondary basis.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for varicose 
veins.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hepatitis 
C.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
December 2004 and July 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In the December 2004 rating decision on appeal, the RO denied 
service connection for depression, a sleep disorder, and 
TDIU, and in the July 2006 rating decision on appeal the RO 
denied claims to reopen previously denied claims for 
entitlement to service connection for varicose veins and 
entitlement to service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the Board notes that in a December 1996 rating 
decision, the RO denied reopening of the veteran's claim for 
entitlement to service connection for varicose veins.  The 
veteran did not appeal the December 1996 decision.  Years 
later, in September 2003, the veteran filed another claim for 
entitlement to service connection for varicose veins.  
Additionally, in January 2004, the veteran filed a claim for 
entitlement to service connection for hepatitis C.  In a July 
12, 2004, rating decision, the RO denied reopening of the 
service connection claim for varicose veins and denied 
service connection for hepatitis C.  The veteran was notified 
of the denials by a July 20, 2004 letter, and in August 2004, 
the veteran filed a timely notice of disagreement.  

In April 2005, the RO issued a statement of the case denying 
reopening of service connection for varicose veins and 
denying service connection for hepatitis C.  A letter 
notifying the veteran of the statement of the case was mailed 
on April 28, 2005.  The letter specifically informed the 
veteran that he had 60 days in which to perfect his appeal or 
the remainder f the one year period from the date of the 
letter notifying him of the action being appealed.  

In August 2005, the veteran submitted a statement indicating 
that he was submitting new evidence for his claim for service 
connection for varicose veins.  Thereafter, in a December 
2005 letter, the RO informed the veteran that they were 
working on his application for service-connected compensation 
for varicose veins.  

In January 2006, the veteran submitted a statement indicating 
that he had filed a new claim for service connection for 
varicose veins in August 2005.  In April 2006, the RO sent 
the veteran a corrective VCAA letter indicating that new and 
material evidence was required in order to reopen his claims 
for entitlement to service connection for varicose veins and 
hepatitis C because he had not submitted a timely appeal with 
regard to the earlier claims.  

In July 2006 the RO issued a rating decision denying 
reopening of the claims for entitlement to service connection 
for varicose veins and for hepatitis C because no new and 
material evidence had been submitted.  Notice of the rating 
decision was mailed on July 26, 2006, and the veteran was 
informed that he had one year in which to appeal the 
decision.  Thereafter, the veteran submitted a February 2007 
letter describing his frustration with the appeals process up 
to that point.  The veteran then submitted a statement in 
March 2007, which states, "This is a notice of Disagreement 
with every denial you have ever made."  He also submitted a 
statement in October 2007, which is entitled, "Statement in 
support of my NOD forwarded in March 2007."  The RO sent the 
veteran a letter in July 2008 which states that the veteran's 
October 2007 notice of disagreement is untimely because he 
had until July 26, 2007, in which to submit a timely notice 
of disagreement.  The Board disagrees.  In the Board's 
opinion, the veteran's February and March 2007 statements can 
be liberally construed as a timely notice of disagreement 
with respect to the July 2006 rating decision denying 
reopening of the service connection claims for varicose veins 
and hepatitis C.  

Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claims should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Additionally, the issues of entitlement to service connection 
for depression as secondary to varicose veins and hepatitis 
C, entitlement to service connection for a sleep disorder as 
secondary to varicose veins and hepatitis C, and entitlement 
to a TDIU are inextricably intertwined with the issues of 
whether new and material evidence has been received to reopen 
the claims for entitlement to service connection for varicose 
veins and for hepatitis C.  As such, action on those issues 
is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal (if he so desires) 
on the issues of whether new and material 
evidence has been received to reopen a 
claim for entitlement to service 
connection for varicose veins and whether 
new and material evidence has been 
received to reopen a claim for 
entitlement to service connection for 
hepatitis C, by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

